                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

United States for the Use and Benefit           )
of Thomas Industrial Coating,                   )
                                                )
                Plaintiff,                      )
                                                )
and Thomas Industrial Coating,                  )       ORDER
                                                )
                Plaintiff,                      )
                                                )
        vs.                                     )
                                                )
Western Surety Company,                         )       Case No. 1:18-cv-174
                                                )
                Defendant.                      )


        The Court held a status conference with the parties by telephone on April 25, 2019. Pursuant

to its discussion with the parties, this stay case shall be stayed in all respects except for the pending

motion for summary judgment, which the Court shall address. A status conference shall be

scheduled for September 18, 2019, at 10:00 a.m. CDT by telephone before the Magistrate Judge.

To participate in the conference call, counsel should call the following telephone number and enter

the following access code:

        Tel. No.: (877) 810-9415

        Access Code: 8992581

        IT IS SO ORDERED.

        Dated this 25th day of April, 2019.

                                                        /s/ Clare R. Hochhalter
                                                        Clare R. Hochhalter, Magistrate Judge
                                                        United States District Court
